Citation Nr: 1753859	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  10-35 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus claimed as due to exposure to herbicides.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1973 to May 1976 and from February 1979 to August 1988.  

These matters come before the Board on appeal from January 2008, December 2009, and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2008, the RO denied the Veteran's original claim for service connection for diabetes mellitus.  

In December 2009, the RO granted service connection for PTSD and assigned an initial 50 percent disability rating, effective December 14, 2010.  The RO also denied the claim of entitlement to a TDIU.  The Veteran perfected an appeal as to the initial 50 percent disability rating assigned for his service-connected PTSD and as to entitlement to a TDIU.  

In December 2010, the Veteran requested the claim of service connection for diabetes mellitus be re-opened.  As explained in a September 2014 Board remand, in February 2013, the RO determined that new and material evidence had not been submitted sufficient to reopen the Veteran's previously denied claim.  The Board notes, however, that in January or February 2009, the Veteran's complete service personnel records were associated with the claims file.  Given the Veteran's subsequent contention that his Type II diabetes mellitus is associated with his alleged exposure to herbicides during service, these records are relevant and of probative value to the Veteran's claim for service connection for Type II diabetes mellitus.  Because the Veteran's service personnel records are relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim in January 2008, the Board reviews the claim on a de novo basis.  38 C.F.R. § 3.156(c) (2017).

In September 2014, the Board remanded these matters for additional development.  The requested development has been completed and the case has been returned to the Board for further appellate action.

The issue of entitlement to a clothing allowance has been raised by the Veteran in a September 2015 statement, which is titled a "notice of disagreement."  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R. § 3.155(a) (2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014) (codified in 38 C.F.R Parts 3, 19, and 20 (2016)).  When such a communication is received, the AOJ shall notify the claimant of the information needed to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155(a) (2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2016).  This request is referred to the AOJ for appropriate action to be determined by the AOJ in accordance with the revised regulations.   


FINDINGS OF FACT

1.  Diabetes mellitus was not manifest during service or within the one-year presumptive period following service.  Diabetes mellitus is not attributable to service.

2.  PTSD is manifested by symptoms such as sleep disturbances; moderate to severe recent memory problems; brief, but persistent, auditory and visual hallucinations; lack of motivation; occasional suicidal ideation; isolated homicidal ideation; serious social isolation; and panic attacks.  These symptoms are productive of occupational and social impairment with deficiencies in most areas.

3.  The Veteran is unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated during service or within the one-year period following service, and it may not be presumed to have been incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to a 70 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection for Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus, type II.  He claims that such disability is due to exposure to herbicides while in Panama during active service.  In December 2010 and March 2011 statements, he indicated that he was in Panama on temporary duty (TDY) in 1985 and for 1 year in 1988.  His service personnel records show that he was stationed in Panama from December 1987 to August 1988, during which time his principal duty was stock control supervisor.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

VA treatment records confirm the Veteran's treatment for diabetes mellitus within the appeal period.  See e.g. December 2016 VA treatment record.  He was diagnosed with it in approximately November 2005.  Thus, the first element of a claim of service connection, a current disability, is established.

Certain diseases listed at 38 C.F.R. § 3.309(e) are presumed to be due to exposure to herbicide agents if manifesting to a degree of 10 percent or more at any time after service.  Diabetes mellitus is one of those diseases.  38 C.F.R. § 3.309(e).  Thus, if the Veteran can establish exposure to herbicide agents, service connection would be warranted.

VA regulations provide for a presumption of exposure to herbicide agents for certain service in the Republic of Vietnam and along the demilitarized zone (DMZ) in Korea.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii)(2017).  No such presumption exists for service in Panama.  Nonetheless, the Veteran may prove exposure to herbicide agents by supplying evidence to that effect.  VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C, Paragraphs 3.d and 3.h.

On this topic, in March 2011, the Veteran submitted an electronic research article from the Global Pesticide Campaign and Bluewaternavy.org that suggests that herbicides were secretly tested in Panama in the 1960s and 1970s.  The article suggests that dioxin remains in the environment for decades.  It further alleges that VA has acknowledged death or disability of at least three veterans based on exposure to herbicide agents in Panama.  

Based on a review of the evidence of record, the Board finds that service connection for diabetes mellitus type II is not warranted.  With respect to service connection as due to exposure to herbicide agents, there is insufficient credible evidence to establish such exposure.  In that regard, the Veteran's lay statements are too vague and conclusory to be considered as credible or probative evidence of exposure.  VA has not been able to verify exposure through its research.  Finally, the electronic research article is too general to be considered as credible evidence of exposure for this particular Veteran.  While the article indicates herbicide agents were shipped in drums to Panama at a time prior to when the Veteran was present there, there is a lack of detail as to where and how those herbicide agents were used that might have led to the Veteran's exposure.  Moreover, the Board is not persuaded that the article comes from a credible source.

The Veteran's December 2010 and March 2011 statements asserting exposure to herbicide agents are considered as evidence by the Board.  However, these statements are generic allegations of herbicide exposure.  At no time has the Veteran described with any level of detail how he contends he was exposed to herbicide agents, this despite specific requests by VA for more details.

In following the VA's Adjudication Procedure Manual processes, VA was unable to verify exposure to herbicide agents.  Because the Veteran did not provide a detailed statement of herbicide exposure, the procedures were hampered, although VA diligently attempted to apply them.

The Board is, therefore, left with negligible evidence in support of the claim.  In contrast, VA's research efforts result in conclusions, in part, that no tactical herbicides were used in Panama.  See August 2016 Armed Forces Pest Management Board correspondence.  Accordingly, the Board finds that there is insufficient evidence to establish exposure to herbicides, or at best, the evidence preponderates against the claim.  Accordingly, service connection is not warranted based on exposure to herbicide agents.

As to proving service connection other than as due to herbicide agent exposure, the preponderance of the evidence is against the claim.  Service medical records show glucose test results were within normal limits.  The Veteran's medical history and medical examination reports showed normal clinical evaluations except for conditions unrelated to diabetes mellitus.  Finally, the Veteran does not contend that diabetes mellitus manifested in service outside of the allegations regarding herbicide exposure.  Accordingly, the weight of the probative evidence is against a finding that diabetes mellitus manifest in service or that it is otherwise related to service.  

Furthermore, the evidence shows that in March 2000, the Veteran had glucose test results of 122 and 124.  He reported being concerned about developing diabetes mellitus and noted a family history of it.  It appears that no diagnosis was made at that time or until November 2005 when medication was prescribed for him.  Based on these records, diabetes mellitus did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Therefore chronic disease presumptions do not apply.  

Based on the foregoing, the evidence is either insufficient to prove the Veteran's claim or it preponderates against the claim.  Therefore, the benefit of the doubt doctrine does not apply, see 38 U.S.C. § 5107 (2012), and service connection is not warranted.

Evaluation of Posttraumatic Stress Disorder

The Veteran seeks an initial disability rating higher than 50 percent for his service connected PTSD.  Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran has been assigned a 50 percent rating for his PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 provides that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is non-exhaustive, meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In understanding the Board's reasoning, a review of the Global Assessment of Functioning (GAF) scale is useful.  The GAF scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-V, for rating purposes].  VA does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

In this case, a March 2008 psychiatric evaluation from a private provider showed the Veteran experienced nightmares at least once or twice per week.  He would awake in a panic.  He experienced flashbacks, panic attacks, and sleep problems as well.  He socialized only rarely with friends.  His working memory was 75 percent impaired.  Anger, sadness and fear would come upon him without understanding why 35 percent of the time, which indicates his prefrontal cortex was dysfunctional.  He would hear his name called one per week.  He would hear noises in his house two to five times per week.  He would see shadows moving out of the corners of his eyes daily.  He experienced depression and crying spells.  PTSD was found to moderately compromise his ability to sustain social relationship and work relationships.

A November 2008 symptom checklist showed the Veteran experienced numerous psychiatric symptoms approximately 25 percent of the time.  He was not homicidal or suicidal.  He was angry 50 percent of the time.  He socialized not at all.

The Veteran saw his private provider in February 2009, May 2009, July 2009, and September 2009.  His symptoms were generally as reported above, except in February 2009, it appears that he experienced suicidal thoughts 10 to 15 percent of the time.  Hallucinations occurred two to five times per week.  In May 2009, his symptom frequency lessened and suicidal thoughts were denied.  Similar symptoms were reported for the balance of 2009.

A July 2009 VA mental disorders examination was conducted.  At the time, the Veteran reported being single with no close relationships.  He was on sick leave at work.  His psychosocial functional status was "withdrawn from others."  The mental status examination showed he was casually dressed, tense, and anxious.  He had impoverished and hesitant speech.  His affect was constricted.  He was unable to do the serial 7's test and had poor concentration, although he was able to spell a word forward and backward.  His though process was rambling and consisted of ruminations.  He had no delusions, but auditory and visual hallucinations were present.  He slept only three to four hours per night with nightmares related to combat.  He experienced panic attacks on a weekly basis with symptoms lasting for several minutes.  Suicidal and homicidal ideation was not present, but he was easily angered at times by other people.  He was able to maintain minimum personal hygiene, however, he was noted to have severe difficulties with household chores, shopping, and driving.  It was noted that he would become easily lost when driving.  His remote memory was normal, but recent and immediate memory were moderately impaired.  Hypervigilance was present.  Problems related to occupational functioning were noted to be decreased concentration, increased absenteeism, and poor social interaction.  A GAF score of 43 was assigned.

In a July 2009 correspondence, the Veteran's private treating physician opined that the Veteran was unable to sustain work relationships and therefore, the physician considered the Veteran permanently and totally disabled and unemployable.

An August 2009 correspondence from the Veteran's private physician is of record.  The physician assigned a GAF score of 40 as of July 2009.  The physician summarized the Veteran's symptoms from regular treatment, stating that the Veteran had nightmares at least one to two times per week, waking in a panic and sweats lasting twenty to thirty minutes.  The Veteran was reported to have flashbacks two to three times per month; panic attacks one to two times per week lasting about two to three minutes; and four hours of sleep per night.  The Veteran was reported to have intrusive thoughts, to startle easily, to be hypervigilant, and to be intolerant of anyone behind him.  He reportedly socialized only rarely with friends.  The physician found the Veteran's recent memory was severely impaired, so much that he could not remember what he read.  His working memory was reportedly 75 percent impaired.  He would hear his name called one time each week, would hear noises in his house two to five times per week, and would see shadows daily.  He had feelings of helplessness.  The physician found that the Veteran was moderately compromised in his ability to sustain work relationships.  Therefore, the physician considered the Veteran permanently and totally disabled.

A December 2010 VA mental health treatment note is of record.  The treatment note reports that the Veteran presented with complaints of insomnia from staying awake because of hypervigilance.  He avoided crowds and isolated himself.  He reported nightmares, flashbacks and cold sweats at night.  He reported irritability, easily getting angry, and hearing things like a car pulling in the driveway and people calling his name.  He reported feelings of hurting people but took no action and did not make plans to do so.  He reported low energy and lack of motivation.  The mental status examination showed his speech was normal.  He was anxious, depressed, irritable, and angry.  Hallucinations were not evident.  The Veteran denied homicidal and suicidal ideation.  Concentration was impaired.  A GAF score of 55 was assigned.

An April 2012 VA PTSD examination was conducted.  The Veteran refused to verbally answer questions regarding his current psychiatric symptoms.  The information he did provide indicated an inaccurate self-report.  A self-administered screening test suggested the Veteran was exaggerating symptoms.  The examiner found that due to the inaccuracy of his report, it was not possible to determine the current level of social or occupational functioning.

After the Veteran complained to the RO about the April 2012 VA examination, an October 2013 VA PTSD examination was conducted.  The examiner found the Veteran to have occupational and social impairment with reduced reliability and productivity.  At the examination, the Veteran reported that he lived by himself.  He would text his son who lives out of state.  He reported attending church when he was "up to it."  He had a disabled veteran representative who was also a friend for support.  He endorsed anger, but no violence.  He reported a dislike of crowds.  He reported that PTSD symptoms had decreased since his last examination. The Veteran reported getting lost easily.

The examiner found the Veteran's mood was "up and down" with daily depression lasting about 20 minutes to about a quarter of the day.  Anxiety was present daily or a quarter of the time.  The Veteran was guarded and tense. Clothing was noted to be stained and in poor condition and body odor was present.  His anger triggers were "people," which is why he avoided them.  He endorsed suicidal ideation, asserting that everybody has it.  He denied plan or intent.  He endorsed homicidal ideation towards those who make him mad, but made no attempts, nor did he have current ideation, plan or intent.  He reported auditory and visual hallucinations in the form of cars driving up to his residence and his name being called.  The examiner found this to be likely due to reported hypervigilance and not psychosis.

The Veteran reported sleeping during the day.  At night, he would be on "guard duty."  He would sleep for several hours, awaken, and then fall back asleep a few hours later for one to two hours.  He reports not sleeping sometime for two or three days.  He would have nightmares of violence three times per week.  

He had no financial problems.  When driving, he would get lost.  One time he was 100 miles off course when driving at night.  

Symptoms present, according to the examination report, were depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss; disturbances of mood and motivation; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; and neglect of personal appearance and hygiene.

The examiner reported that the Veteran had severe impairment of his ability to work cooperatively and effectively with supervisors, co-workers and the public.  The Veteran had moderate impairment to the ability to retain instructions and to solve problems.  He was found to have a severe impairment of the ability to maintain task persistence and pace.  The examination report noted that the Veteran is disabled from his position as a Transportation Security Officer with the U.S. Transportation Safety Administration due to PTSD.  This position was likely stressful in terms of dealing with the public, supervisors and federal employment bureaucracy, according to the examiner.  The examiner opined that the Veteran might be able to function better in a setting that allows flexibility and independence such as when he worked in the lawn care business.

An October 2014 correspondence from the Veteran's private physician is of record.  The physician assigned a GAF score of 35 as of September 2014.  The physician summarized the Veteran's symptoms from regular treatment as including nightmares at least three to four times per week, waking in a panic and sweats lasting five minutes.  The Veteran had flashbacks three times per week; panic attacks two to four times per week lasting about two to three minutes; and four hours of sleep per night.  The Veteran was reported to have intrusive thoughts, to startle easily, to be hypervigilant, and to be intolerant of anyone behind him.  He reportedly did not socialize.  The physician found the Veteran's recent memory was severely impaired, so much so that he could not remember what he read.  His working memory was reportedly 70 percent impaired.  Anger, sadness and fear would come upon him 75 percent of the time.  He would hear his name called two to four times each week, would hear noises in his house two to four times per week, would hear cars drive up two to four times per week, and would see shadows two to four times per week.  He would feel depressed most of the time with low energy and little interest in things.  He angered and became agitated easily.  The physician found the Veteran was unable to sustain social and work relationships.  Therefore, the physician considered the Veteran permanently and totally disabled and unemployable.

A January 2016 correspondence from the Veteran's private physician is of record.  The physician assigned a GAF score of 35 as of November 2015.  The physician summarized the Veteran's symptoms, stating that the Veteran has nightmares at least three to four times per week, waking in a panic and sweats lasting five minutes.  The Veteran was reported to have flashbacks three times per week and to average two to four hours of sleep per night.  The Veteran was reported to have intrusive thoughts, to startle easily, to be hypervigilant, and to be intolerant of anyone behind him.  He reportedly did not socialize.  The physician found the Veteran's recent memory was severely impaired, so much that he could not remember what he read and he would get lost when traveling.  His working memory was reportedly 80 percent impaired.  Anger, sadness and fear would come upon him 80 percent of the time.  He would hear his name called three to four times each week, would hear noises in his house three to four times per week, and would hear cars drive up three to four times per week.  He would feel depressed all of the time with low energy and little interest in things.  He angered and became agitated easily.  The physician found the Veteran was unable to sustain social and work relationships.  Therefore, the physician considered the Veteran permanently and totally disabled and unemployable.

Based on a review of the record, the Board finds that an evaluation of 70 percent is warranted for the entire appeal period.  The Board finds that the Veteran's sleep disturbances, moderate to severe recent memory problems, brief, but persistent, auditory and visual hallucinations, lack of motivation, occasional suicidal ideation, isolated homicidal ideation, serious social isolation, and panic attacks more nearly approximate the 70 percent evaluation than they do the 50 percent evaluation.

A 100 percent evaluation is not warranted because the Board finds the frequency, duration and severity of the Veteran's symptoms are not productive of both total occupational and total social impairment.  In that regard, although the Veteran is generally socially withdrawn, the evidence shows some socialization.  For instance, he exchanges text messages with his son and he has support from a disabled veteran friend.  The Veteran is able to attend medical appointments and communicate clearly at these appointments.  He is able to relate his history and needs to the providers.  His memory is not so impaired as to forget the names of close relatives or his occupation.  He is able to control his anger, even though he experiences it frequently.  Some of the Veteran's reported symptoms, such as panic attacks and hallucinations, last only briefly.  Suicidal and homicidal ideation has been rare and without any intent or planning.  The Veteran reported that, while he sleeps little at night, he will fall asleep during the day.  Thus, sleep deprivation is not as severe as it appears at first blush.

The Board notes that the Veteran's private physician has consistently opined that the Veteran is permanently and totally disabled.  However, in August 2009, the physician found that the Veteran was permanently and totally disabled even though the physician based this on a finding that the Veteran was moderately compromised in his ability to sustain work relationships.  The physician's characterization of the severity (i.e. moderate) and omission of reference to social relationships indicates he based his conclusion on a different standard than the 100 percent disability rating standard under the VA Ratings Schedule.  Even though the physician later included social relationships in his analysis, the earlier opinions reduce the credibility of the later opinions when viewing the opinions in the context of the VA Ratings Schedule.  Thus, the Board gives greater weight to the reporting and descriptions of the Veteran's specific symptoms, rather than to the conclusions of the private physician.

The Board also notes that the Veteran has been assigned GAF scores, in chronological order, of 43, 40, 55, 35 and 35.  The scores of 35 were assigned beginning September 2014.  GAF scores of 35 correlate to major impairment in several areas.  The Board has considered these scores; nonetheless, the reports of the frequency, duration, and severity of symptoms are more persuasive to the Board that a 100 percent disability evaluation is not warranted.  

In sum, the Veteran's PTSD symptoms and their impact on his occupational and social impairment more nearly approximate the 70 percent disability rating.  A 100 percent evaluation is not warranted because it is not shown that the Veteran PTSD symptoms and their impact on his occupational and social impairment more nearly approximate the 100 percent disability rating.

Entitlement to a TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, provided that if there is only one service-connected disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.   38 C.F.R. §§ 3.341, 4.16, 4.19.  Here, the Veteran's PTSD is rated at 70 percent as granted in this decision.  Thus, he meets the ratings threshold for a schedular TDIU.

The Board finds that the symptoms described above show the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected PTSD.  In that regard, in a persuasive October 2013 VA examination report, the Veteran was found to have severe impairment in the ability to work cooperatively and effectively with supervisors, co-workers and the public.  He was also found to have a severe impairment of the ability to maintain task persistence and pace.  It is hard for the Board to imagine an occupation that does not require the ability to focus on tasks in a persistent fashion and the ability to get along with at least one of those categories of individuals.  Although the examiner opined that the Veteran might be able to function better in a setting that allows flexibility and independence, the Board finds this statement too speculative to be much value.  The Board also finds that the Veteran's erratic sleep patterns arising from PTSD prevent him from holding a reasonably reliable schedule, so necessary for gainful employment.  Thus, when giving the benefit of the doubt to the Veteran, the Board finds that a TDIU is warranted.


ORDER

Service connection for diabetes mellitus, type II, is denied.

An initial evaluation of 70 percent for PTSD is granted.

A TDIU is granted.





______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


